UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4818


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

GUILLERMO PANTALEON MARTINEZ, a/k/a Memo, a/k/a Guillermo
Pantaleon-Martinez, a/k/a Guillermo Martinez Pantaleon,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:18-cr-00215-MOC-DCK-1)


Submitted: August 31, 2021                                  Decided: September 17, 2021


Before MOTZ and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey W. Gillette, GILLETTE LAW FIRM, PLLC, Franklin, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Guillermo Pantaleon Martinez appeals his convictions and 235-month sentence

imposed after a jury found him guilty of conspiracy to distribute 50 grams or more of

methamphetamine and 500 grams or more of a mixture containing a detectable amount of

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 846, and possession with intent

to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A), 18 U.S.C.

§ 2. Martinez’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious grounds for appeal but questioning whether

the district court erred in excluding body camera video footage depicting a search of

Martinez’s residence and in imposing a two-level sentencing enhancement for his

aggravating role in the offense. Although advised of his right to do so, Martinez did not

file a supplemental pro se brief. The Government declined to file a response brief. Finding

no error, we affirm.

       Counsel first questions whether the district court erred when it excluded the body

camera footage depicting a search of Martinez’s house by the Drug Enforcement

Administration on matters outside the charges for which Martinez was on trial. “We review

a district court’s evidentiary rulings for abuse of discretion.” United States v. Webb, 965

F.3d 262, 266 (4th Cir. 2020). “A district court abuses its discretion when it acts arbitrarily

or irrationally, fails to consider judicially recognized factors constraining its exercise of

discretion, relies on erroneous factual or legal premises, or commits an error of law.”

United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018) (internal quotation marks

omitted).

                                              2
       “Evidence is relevant if: (a) it has any tendency to make a fact more or less probable

than it would be without the evidence; and (b) the fact is of consequence in determining

the action.” Fed. R. Evid. 401. However, a district court “may exclude relevant evidence

if its probative value is substantially outweighed by a danger of . . . unfair prejudice.” Fed.

R. Evid. 403; see United States v. Tillmon, 954 F.3d 628, 643 (4th Cir. 2019) (“Rule 403

states that a district court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of unfair prejudice or needlessly presenting

cumulative evidence.” (alterations and internal quotation marks omitted)). Thus, under

Rule 403, relevant evidence is inadmissible “when there is a genuine risk that the emotions

of a jury will be excited to irrational behavior, and . . . this risk is disproportionate to the

probative value of the offered evidence.” PBM Prods., LLC v. Mead Johnson & Co., 639

F.3d 111, 124 (4th Cir. 2011) (internal quotation marks omitted).

       Our review leads us to conclude that the district court did not abuse its discretion in

excluding the body camera footage depicting a search of Martinez’ residence. Although

Martinez sought to introduce the video to show the police officers’ bias against him, the

search was conducted by another agency and not by the officers in charge of the

investigation of Martinez’s drug dealings and who testified at Martinez’s trial. Moreover,

the search was unrelated to the charges Martinez faced at trial. The evidence was therefore

irrelevant and inadmissible. Even if the evidence was relevant, we conclude that the video

evidence was cumulative and that its probative value was substantially outweighed by a

danger of unfair prejudice. Therefore, the court did not abuse its discretion in excluding

the video footage.

                                               3
       Next, counsel challenges the application of a two-level enhancement for Martinez’s

aggravating role in the offense pursuant to U.S. Sentencing Guidelines Manual § 3B1.1(c)

(2018). “In reviewing whether a sentencing court properly calculated the [Sentencing]

Guidelines range, we review the court’s factual findings for clear error and its legal

conclusions de novo.” United States v. Shephard, 892 F.3d 666, 670 (4th Cir. 2018). “We

will conclude that the ruling of the district court is clearly erroneous only when, after

reviewing all the evidence, we are left with the definite and firm conviction that a mistake

has been committed.” United States v. Steffen, 741 F.3d 411, 415 (4th Cir. 2013) (internal

quotation marks omitted). The Government bears the burden of demonstrating that a

sentencing enhancement should be applied, and the court must find that the enhancement

applies by a preponderance of the evidence. Id. at 414.

       Under USSG § 3B1.1(c), a two-level offense level enhancement is proper “[i]f the

defendant was an organizer, leader, manager, or supervisor in any criminal activity other

than” one “that involved five or more participants or was otherwise extensive.” USSG

§ 3B1.1. In determining whether to apply an enhancement for a defendant’s leadership

role, a court should consider: the defendant’s exercise of decision making authority, the

nature of his participation in the offense, the defendant’s recruitment of others, any claimed

right to a larger share of the profits, the degree of participation in planning of the offense,

the nature and scope of the offense, and the degree of control and authority exercised over

others. United States v. Agyekum, 846 F.3d 744, 752 (4th Cir. 2017) (citing USSG § 3B1.1

cmt. n.4). We have held that the leadership role enhancement applies only if the defendant



                                              4
managed or supervised at least one other participant in the criminal enterprise, rather than

managing property. Steffen, 741 F.3d at 415.

       Our review of the record shows that the district court did not clearly err in applying

the leadership role enhancement. Martinez exercised decision making authority over drug

sales, including their locations and prices, and recruited and supervised codefendants who

distributed drugs for him and collected drug proceeds on his behalf. Therefore, the

enhancement was proper. See United States v. Sayles, 296 F.3d 219, 225-26 (4th Cir. 2002)

(striking aggravating role enhancement because the Government failed to present evidence

that defendant did anything other than buy and sell drugs in league with others—no

evidence of renting a place to distribute drugs, instructing or directing others, recruiting, or

taking larger share of proceeds).

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Martinez, in writing, of the right to petition the

Supreme Court of the United States for further review. If Martinez requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Martinez.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  AFFIRMED

                                               5